        Case 1:16-cr-00256-KMW Document 75 Filed 03/18/20 Page 1 of 1
                            Law Offices of Ezra Spilke

                                                               1825 Foster Avenue, Suite 1K
                                                                 Brooklyn, New York 11230
                                                                           t: (718) 783-3682
                                                                     e: ezra@spilkelaw.com
                                                                        www.spilkelaw.com

                                                   March 18, 2020
BY ECF
The Honorable Kimba M. Wood
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Curtis Williams, No. 16-CR-256-KMW
      Williams v. United States, No. 19-CV-11402-KMW

Dear Judge Wood:

      I write to notify the Court that Mr. Williams does not intend to file, through
counsel, a supplemental memorandum of law. I sincerely hope that your Honor and
counsel for the government are remaining safe and sane in these "interesting times"
as Robert F. Kennedy would say.

                                             Respectfully submitted,



                                              /s/ Ezra Spilke
                                             Ezra Spilke
                                             1825 Foster Avenue, Suite 1K
                                             Brooklyn, New York 11230
                                             (718) 783-3682
                                             Counsel for Curtis Williams
Cc:   All counsel of record by ECF
